DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the Appeal Brief filed on 23 Jun 2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
Response to Arguments
Applicant's arguments, see pg. 3 of the Appeal Brief filed 24 Aug 2020, with respect to the claim objection have been fully considered but they are not persuasive, since the after final amendment of 27 May 2020 was not entered. Since this Non-Final Office Action is based on the claims of 19 Dec 2019, the claim objection to claim 1 is presented again below.
Applicant’s arguments, see pg. 3-4 of the Appeal Brief filed 24 Aug 2020, with respect to the 35 U.S.C. 112(b) rejections to claims 1 and 17 have been considered and are persuasive. The 35 U.S.C. 112(b) rejections of 30 Mar 2020 to claims 1 and 17 have been withdrawn.
However, the 35 U.S.C. 112(b) rejections of 30 Mar 2020 to claims 2, 8, 12, 16, and 29 have not been withdrawn, since the Applicant presented no arguments against these rejections. The 35 U.S.C. 112(b) rejections to claims 2, 8, 12, 16, and 29 are presented again below.
Applicant’s arguments, see 4-10 of the Appeal Brief filed 24 Aug 2020, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 103 rejections of 30 Mar 2020 have been withdrawn. However, upon further consideration, a new ground of 35 U.S.C. 103 rejections is made as presented below.

Claim Objections
Claims 1, 6-7, and 19 are objected to because of the following informality:  
“An ultrasound imaging system comprising” should read “An ultrasound imaging system comprising:
“wherein the tactile control include” should read “wherein the tactile control includes” (claim 1);
“the back side sub-region user” should read “the back side sub-region” (claim 6);
“one or more other clusters further includes” should read “one or more other clusters further include” (claim 7); and
“a group consisting of: a depth, a gain, a zoom, and a focus” should read “a group consisting of a depth, a gain, a zoom, and a focus” (claim 19).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-13 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “a region between the back side and the first side.” There is insufficient antecedent basis for “the first side.” It is unclear whether “the first side” is referring to “front side” or otherwise. Claims 3-13 inherit the deficiency by the nature of their dependency on claim 2. For purposes of the examination, the limitation is being given its broadest reasonable interpretation as “a region between the back side and the front 
Claim 8 recites the limitation “the pre/post cluster includes controls that are accessible one or more of before or after an imaging examination.” It is unclear what “controls that are accessible one or more of before or after an imaging examination” means: is the limitation reciting, for example in light of the specification, “controls that are accessed before and/or after an imaging examination.” For purposes of the examination, the limitation is being given its broadest reasonable interpretation as “the pre/post cluster includes controls that are accessed before and/or after an imaging examination.”
Claim 12 recites the limitation “the annotation controls are located in the front side sub-region.” There is insufficient antecedent basis for “the annotation controls.” It is unclear whether “the annotation controls” are referring to “annotation cluster” or else. Claim 13 inherits this deficiency by the nature of its dependency on claim 12, and claim 13 further recites “the annotation controls.” For purposes of the examination, the limitation is being given its broadest reasonable interpretation as “the annotation cluster is located in the front side sub-region” and any further recitation of “annotation controls” is being given its broadest reasonable interpretation as “the annotation cluster.”
Claim 29 recites the limitation “the active control of the first set of controls” in line 4. There is insufficient antecedent basis for this limitation in the claim. For purposes of the examination, the limitation is being given its broadest reasonable interpretation as “an active control of the first set of controls.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 14, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent Pub No. 2014/0282142) in view of Dodd (US PG Pub No. 2010/0002135).
Regarding claims 1 and 14, Lin discloses an ultrasound imaging system (Fig. 3: touch screen panel 306) comprising:
a touch screen user interface (customizable ultrasound user interface (UI) system 302 including touch panel 306) with a touch panel (touch screen device 304), wherein the touch panel (touch screen device 304) that includes a plurality of different clusters of controls including different clusters (Fig. 4-5 and [0026]: ultrasound UI components or primitives represent ultrasound system control components) in one or more different sub-regions and with soft controls (Fig. 6-7 and [0030]: touch screen device 304 load a default ultrasound UI layout including one or more ultrasound UI components (which may be operable touch screen components)); and
a touch screen controller (customizable ultrasound UI system 302; [0025]: UI system 302 includes touch screen device processor 312) that visually renders the one or more other clusters in the one or more different sub-regions spatially arranged with respect to each other based on a predetermined control cluster configuration for the touch screen user 
wherein the one or more other clusters ([0026]: ultrasound UI components or primitives and Fig. 4-5) include controls that correspond to different groupings of ultrasound imaging operations of the ultrasound imaging system ([0026]: ultrasound UI components or primitives represent ultrasound system control components).
	Lin does not disclose:
a first cluster in a first sub-region and with a tactile control, wherein the tactile control includes at least one of: a rough surface, a recess or an indentation (claims 1 and 14); and
wherein the tactile control is stationarily positioned at a fixed, non-moveable location in the first sub-region (claim 14).
	Dodd, however, discloses:
a first cluster in a first sub-region and with a tactile control (Fig. 4b: tactile region/button 34 in center of touch screen 33), wherein the tactile control includes at least one of: a rough surface, a recess or an indentation (Fig. 4b: tactile region/button 34 having tactile 
wherein the tactile control (tactile region/button 34) is stationarily positioned at a fixed, non-moveable location in the first sub-region (Fig. 4b: tactile region/button 34 in center of touch screen 33; [0058]: a tactile region 34 by providing a tactile identifier 36 on the upper user surface of the touch screen 33 or at an upper surface of the user interface 30 nearby that region 34).
It is noted that any recitation of cluster in claim 1, as well as in all dependent claims, is given a broadest reasonable interpretation as any buttons and/or keys.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s touch screen user interface to include Dodd’s tactile button with protrusion. The motivation for the combination would have been to allow “particularly visually impaired users, to locate easily a button positioned at a known location within the two-dimensional array of buttons”, as taught by Dodd ([0059]).
Regarding claim 18, Lin in view of Dodd discloses all limitations of claim 1, as discussed above, and Lin discloses:
wherein a cluster includes a control configured to activate a 3D or 4D mode (Fig. 4: 4D button 416; Fig. 5: 3D/4D button 506; Fig. 7: buttons 710 including 4D).
Regarding claim 19, Lin in view of Dodd discloses all limitations of claim 1, as discussed above, and Lin discloses:
wherein a cluster includes a control configured to control an ultrasound imaging parameter among depth, gain, and focus (Fig. 4: depth button 412; Fig. 7: gain buttons; [0068]: focus, depth).
Regarding claim 20,  Lin in view of Dodd discloses all limitations of claim 1, as discussed above, and Lin discloses:
wherein the one or more clusters are positionable at different locations on the touch panel (Fig. 6-7; [0027]: UI system 302 allow user to customize ultrasound UI components and customizable properties of ultrasound UI components of UI system 302 associated with a presence or a location of ultrasound UI component on touch screen device 304).
Regarding claim 21, Lin in view of Dodd discloses all limitations of claim 1, as discussed above, and Lin discloses:
wherein the soft controls of each of the one or more other clusters is variable (Fig. 6-7; [0027]: UI system 302 allow user to customize ultrasound UI components and customizable properties of ultrasound UI components of UI system 302 associated with a presence or a location of ultrasound UI component on touch screen device 304).
Regarding claims 22-25, Lin in view of Dodd discloses all limitations of claim 1, as discussed above, and Lin discloses:
(claims 22-25);
wherein a second cluster of the one or more other clusters is closer to the front side than the back side (Fig. 6: buttons 612, 614, 616 closer to the front side than buttons 604, 606; Fig. 7: buttons 710, 712, 716 closer to the front side than buttons 702, 704, 706) (claim 23);
wherein a third cluster of the one or more other clusters is closer to the back side than the front side (Fig. 6: buttons 604, 606 closer to the back side than buttons 612, 614, 616; Fig. 7: buttons 702, 704, 706 closer to the back side than buttons 710, 712, 716) (claim 24); and
a display monitor disposed at the back side (Fig. 3: display device 308 is at back side of touch panel 304) (claim 25).
Claims 2-8, 10-11, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Dodd as applied to claim 1 above, and further in view of Grunwald et al. (US PG Pub No. 2003/0013959) – hereinafter referred to as Grunwald.
Regarding claim 2, Lin in view of Dodd discloses all limitations of claim 1, as discussed above, and Lin further discloses:
a display (Fig. 3: main image display device 308),
wherein the touch screen user interface (UI system 302 with touch screen device 304) further includes:

a front side, wherein the back side and the front side are opposing sides of the touch screen user interface (Fig. 3: display device 308 is at back side of touch panel 304, and front side of touch panel 304 opposite the back side of touch panel 304), the back side of the touch screen user interface is a first distance from the display, the front side of the touch screen user interface is a second distance from the display, and the second distance is greater than the first distance (Fig. 3: back side of UI system 302 in direct contact with the image display device 308 (distance of 0 unit) and front side of UI system 302 away from the image display device 308 (distance of > 0 unit)); and
a region between the back side and the first side (Fig. 3: touch screen device 304 in between back side (display device 308) and front side opposite from the back side), the region including:
	a back side sub-region next to the back side (Fig. 6: buttons 604, 606 on back side of touch screen device 304; Fig. 7: buttons 702, 704, 706 on back side of touch screen device 304); and
	a front side sub-region located between the back side sub-region and the front side (Fig. 6: buttons 608, 610 in the middle of touch screen device 304; Fig. 7: buttons 708, 714 in the middle of touch screen device 304), and

	Lin does not disclose:
an annotation cluster of the one or more other clusters includes controls that allow input of information to annotate information acquired in an examination of a patient.
	Grunwald, however, discloses:
an annotation cluster (annotation control panel 3302) includes controls that allow input of information to annotate information acquired in an examination of a patient (Fig. 33 and [0288]-[0289]: annotation control panel 3302 include text tab 3306, body marker tab 3308, and indicator 3310).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s touch screen user interface to include Grunwald’s annotation cluster that allows input of information to annotate information. The motivation for the combination would have been to allow “an intelligent and/or dynamic 
Regarding claims 3-4, Lin in view of Dodd discloses all limitations of claim 1, as discussed above, and Lin discloses:
wherein the annotation cluster is disposed in the front side sub-region (Fig. 6: annotation 612).
Lin does not disclose:
the annotation cluster includes letter keys to enter letters, label keys to indicate anatomical labels, and marker keys to add markers (claims 3-4); and
at least two of the letter keys, the label keys, and the marker key are displayed alternately in a same place (claim 4).
	Grunwald, however, discloses:
annotation cluster (annotation control panel 3302) disposed relative to a user and includes letter keys to enter letters (text tab 3306), label keys to indicate anatomical labels (body markers tab 3308), and marker keys to add markers (indicator tab 3310; [0288]-[0289]) and
at least two of the letter keys, the label keys, and the marker key of an annotation cluster are displayed alternately in a same place (Fig. 33 and 34 and [0288]-[0289]: text tab 3306 with keyboard 2800 and in Fig. 33, body markers tab 3308 in Fig. 33-34, and indicators 3310 in Fig. 3 on same screen).

Regarding claims 5-8 and 10-11, Lin in view of Dodd and Grunwald discloses all limitations of claim 2 above, and Lin does not disclose:
a contextual cluster that includes dynamic controls that provide functionality corresponding to an active control of another cluster (claims 5-8 and 10-11);
wherein the contextual cluster is disposed in the back side sub-region (claim 6); 
wherein the one or more other clusters further includes one or more of a pre/post cluster, a time-gain control (TGC) cluster, an application cluster, and an exam cluster (claims 7-8 and 10-11);
wherein the pre/post cluster includes controls that are accessible one or more of before or after an imaging examination (claim 8);
the application cluster includes controls to access one or more of applications, presets, transducers , or quick start information (claim 10); and
the exam cluster includes controls to control one or more of start, pause, resume, or add an exam (claim 11).

a contextual cluster (tabbed panel 2306) that includes dynamic controls that provide functionality corresponding to an active control of another cluster ([0246]) (claims 5-8 and 10-11);
the contextual cluster (tabbed panel 2306) is distal to a user ([0252]: tabbed panel 2306 selected by combination of active and/or intelligent elements designed to facilitate one-hand) (claim 6); 
one or more other clusters (touch screen 2020) include one or more of a pre/post cluster (Fig. 31A: series of icon 3112-3134), an application cluster, and an exam cluster (Fig. 31C: video control bar 3159) (claims 7-8 and 10-11);
wherein the pre/post cluster (Fig. 31A: series of icon 3112-3134) includes controls that are accessible one or more of before or after an imaging examination (Fig. 31A: at least exam presets 3114 and save options 3122 (claim 8);
the application cluster (Fig. 31A: at least exam presets 3314 and transducer 3118) includes controls to access one or more of applications, presets, transducers , or quick start information (Fig. 31A: exam presets 3314 and transducer 3118) (claim 10); and
the exam cluster (Fig. 31C: video control bar 3159) includes controls to control one or more of start, pause, resume, or add an exam (Fig. 31C: at least stop 3166) (claim 11).

Regarding claim 26,  Lin in view of Dodd discloses all limitations of claim 1, as discussed above, and Lin discloses:
the touch panel and the touch screen controller (UI system 302 includes touch panel 306, touch screen device 304, touch screen device memory 310, and touch screen device processor 312) that do not include a display monitor ([0025]: touch panel 306, touch screen device 304, touch screen device memory 310, and touch screen device processor 312).
	Lin does not disclose:
the touch panel includes an image display region.
Grunwald, however, discloses:
a touch panel (touch screen 2020) includes an image display region (at least Fig. 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s touch panel to include Grunwald’s touch panel with an image display region. The motivation for the combination would have been to allow “an intelligent and/or dynamic graphical user interface together with a set of tactile 
Regarding claims 27-33, Lin in view of Dodd discloses all limitations of claim 1, as discussed above, and Lin does not disclose:
a second cluster of the one or more other clusters includes a first set of controls and a control display region, and a different second set of sub-controls is rendered in the control display region depending on which control of the first set of controls is active (claims 27-33);
the control display region is visually displayed only when a control of the first set of controls is active (claim 28);
the touch screen controller changes which of the different second set of sub-controls is visually displayed in the control display region in response to receiving a signal indicating a change in the active control of the first set of controls (claim 29);
the first set of controls corresponds to annotation controls configured to add information to a visually displayed image (claim 30);
the first set of controls corresponds to keyboard controls configured to enter information (claim 31); and
the first set of controls corresponds to bodymarker controls configured to identify a location of a transducer array on a graphical representation of a subject (claim 32).
Grunwald, however, disclose:
(claims 27-33);
the control display region (sub-panel 2308 of control area 2304) is visually displayed only when a control of the first set of controls is active (tabbed panel 2306 of control area 2304; Fig. 23-31 and 33-34) (claim 28);
a touch screen controller (processor system 108; [0074]: GUI 208 hardwired into processor system 108) changes which of the different second set of sub-controls is visually displayed in the control display region (sub-panel 2308 of control area 2304) in response to receiving a signal indicating a change in the active control of the first set of controls (tabbed panel 2306 of control area 2304; Fig. 23-31 and 33-34 and [0252]: tab can be selected from tabbed panel 2306) (claim 29);
the first set of controls (tabbed panel 2306 of control area 2304) corresponds to annotation controls (annotation control panel 3302) configured to add information to a visually displayed image (Fig. 33 and [0288]-[0289]) (claim 30);
(claim 31);
the first set of controls (tabbed panel 2306 of control area 2304) corresponds to bodymarker controls (body markers tab 3308) configured to identify a location of a transducer array on a graphical representation of a subject (Fig. 34 and [0290]-[0291]) (claim 32); and
the bodymarker controls (body markers tab 3308) includes include a display control (annotation list 3402) configured to toggle display of the graphical representation on or off (Fig. 34 and [0290]-[0291]: annotation list 3402 used to select a body part marker which appears on the image) (claim 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s clusters on touch screen user interface to include Grunwald’s clusters including a set of controls and a control display region. The motivation for the combination would have been to allow “an intelligent and/or dynamic graphical user interface together with a set of tactile controls,” as taught by Grunwald ([0013]), where only active controls are displayed to save energy of the touch screen user interface and where bodymarker controls represent more clearly what is the relative portion of the body being imaged by the ultrasound transducer.
Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Dodd and Grunwald as applied to claim 7 above, and further in view of Collamore et al. (US Patent No. 6436040) – hereinafter referred to as Collamore.
Regarding claim 9, Lin in view of Dodd and Grunwald discloses all limitations of claim 7, as discussed above, and Lin does not disclose:
wherein the time-gain control (TGC) cluster includes controls to control amplification of received ultrasound signals as a function of time.
Collamore, however, discloses:
a time-gain control (TGC) cluster (buttons 46 and 47) that includes controls to control amplification of received signals as a function of time (Col 8, lines 14-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s touch screen user interface to include Collamore’s TGC cluster. The motivation for the combination would have been since “strength of this echo (received ultrasound) will vary depending on the distance between the object that caused the echo and the transducer. Therefore, in many cases it is desirable or necessary to amplify the echoes,” as taught by Collamore (Col 8, lines 18-25).
Regarding claims 12-13, Lin in view of Dodd and Grunwald discloses all the limitations of claim 7, as discussed above, and Lin discloses:
wherein the annotation controls are located in the front side sub-region (Fig. 6: annotation 612); and

Lin does not disclose:
wherein the contextual cluster, the pre/post cluster, the time-gain control (TGC) cluster, the application cluster and the exam cluster are located in the back side sub-region (claims 12-13); and
locations of the context cluster, the pre/post cluster, the time-gain control (TGC) cluster, the application cluster and the exam cluster do not visibly obscure or hinder access to the primary controls or the annotation controls (claim 13).
Grunwald, however, discloses:
a contextual cluster (tabbed panel 2306);
a pre/post cluster (Fig. 31A: series of icon 3112-3134); 
an application cluster (Fig. 31A: at least exam presets 3314 and transducer 3118); and
an exam cluster (Fig. 31C: video control bar 315).

Collamore further discloses:
a time-gain control (TGC) cluster (buttons 46 and 47; Col 8, lines 14-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s touch screen user interface to include Collamore’s TGC cluster. The motivation for the combination would have been since “strength of this echo (received ultrasound) will vary depending on the distance between the object that caused the echo and the transducer. Therefore, in many cases it is desirable or necessary to amplify the echoes,” as taught by Collamore (Col 8, lines 18-25).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Dodd as applied to claim 1 above, and further in view of Alberti et al. (US Patent Pub No. 2008/0200868) – hereinafter referred to as Alberti.
Regarding claim 15,  Lin in view of Dodd discloses all limitations of claim 1, as discussed above, and Lin does not disclose:
wherein the tactile control provides haptic feedback.
	Alberti, however, discloses:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s touch screen user interface to include Alberti’s haptic feedback. The motivation for the combination would have been to “allow the patient to have enhanced finger traction and feel and for ease in locating a desired function,” as taught by Alberti ([0099]).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Dodd as applied to claim 1 above, and further in view of Pan et al. (US Patent Pub No. 2009/0227872) – hereinafter referred to as Pan.
Regarding claims 16-17, Lin in view of Dodd discloses all limitations of claim 1, as discussed above, and Lin does not disclose:
wherein the tactile control includes a structural surface feature that corresponds to an ultrasound operation of one of the different groupings of ultrasound imaging operations controlled by the tactile control (claims 16-17); and
wherein the structural surface feature identifies the ultrasound operation to a user touching the structural surface feature (claim 17). 
	Pan, however, discloses:

wherein the structural surface feature identifies the ultrasound operation to a user touching the structural surface feature (Fig. 3; [0027]: trackball 132 and keys 138 control zoom, rotate, viewing mode, examination mode, etc.; and [0028]: brightness control button 144 allows a user to manually adjust screen brightness and contrast control button 146 allows a user to manually adjust screen contrast).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s touch screen interface to include Pan’s tactile control that includes structural surface feature that corresponds to an ultrasound operation. The motivation for the combination would have been to allow a user to distinguish among different ultrasound imaging buttons and controls on a user interface.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Dodd and Grunwald as applied to claim 32 above, and further in view of Vara et al. (US Patent No. 6063030) – hereinafter referred to as Vara.
Regarding claim 34, Lin in view of Dodd and Grunwald discloses all the limitations of claim 32, as discussed above, and Lin in view of Dodd and Grunwald discloses:
wherein the first set of controls corresponds to bodymarker controls configured to identify a location of a transducer array on a graphical representation of a subject (see claim 32 rejection above).
Lin does not disclose:
wherein the bodymarker controls includes an anatomy control that toggles display of the graphical representation through different external and internal anatomical representations of a patient.
Vara, however, discloses:
bodymarker controls (display screen region 36) includes an anatomy control that toggles display of a graphical representation through different external and internal anatomical representations of a patient (Fig. 1: image area 12 and at least Fig. 19 and Col 12, lines 40-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s cluster of controls to include Vara’s control display region and bodymarker controls including an anatomy control that toggles display of graphical representation through different external and internal anatomical representations of a patient. The motivation for the combination would have been to allow .
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Dodd and Grunwald as applied to claim 32 above, and further in view of Betts (US Patent Pub No. 2010/0217128) – hereinafter referred to as Betts.
Regarding claim 35, Lin in view of Dodd and Grunwald discloses all the limitations of claim 32, as discussed above, and Lin in view of Dodd and Grunwald discloses:
the first set of controls corresponds to the bodymarker controls configured to identify a location of a transducer array on a graphical representation of a subject (see 35 U.S.C. 103 rejection to claim 32 above).
	Lin does not disclose:
a rotate control to rotate the graphical representation in the touch panel, a magnify control configured to magnify the graphical representation in the touch panel, or the rotate control and the magnify control.
	Betts, however, discloses:
a rotate control (pan/zoom control 553) to rotate a graphical representation in the touch panel (Fig. 6 and [0076]: zoom control icon 63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s cluster of controls to include Betts’s rotate control to rotate a graphical representation in a touch panel. The motivation for the combination would have been to allow “The ultrasound scan image [is now] available for manipulation by a user,” as taught by Betts ([0076]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
George et al. (US PG Pub No. 2011/0184824) discloses at least a touch screen user interface with tactile overlay to provide distinct tactile impression (see at least Fig. 9B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Y.C./Examiner, Art Unit 3793      

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793